Name: Commission Regulation (EC) No 2206/2001 of 14 November 2001 concerning the release of the allocation security lodged by newcomer operators for the quantities for which applications for import licences were not submitted during the first half of 2001
 Type: Regulation
 Subject Matter: trade;  tariff policy;  international trade;  plant product
 Date Published: nan

 Avis juridique important|32001R2206Commission Regulation (EC) No 2206/2001 of 14 November 2001 concerning the release of the allocation security lodged by newcomer operators for the quantities for which applications for import licences were not submitted during the first half of 2001 Official Journal L 297 , 15/11/2001 P. 0005 - 0005Commission Regulation (EC) No 2206/2001of 14 November 2001concerning the release of the allocation security lodged by newcomer operators for the quantities for which applications for import licences were not submitted during the first half of 2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 216/2001(2), and in particular Article 20 thereof,Whereas:(1) In accordance with point (b) of the second subparagraph of Article 9(1) of Commission Regulation (EC) No 2362/98 of 28 October 1998 laying down detailed rules for the implementation of Council Regulation (EEC) No 404/93 regarding imports of bananas into the Community(3), as last amended by Regulation (EC) No 1632/2000(4), newcomer operators lodged a security of EUR 18 per tonne for the quantity for which they submitted an application for an annual allocation for 2001. The security was lodged to guarantee fulfilment of the obligation to apply for import licences for the amount of the allocation granted and actually to import the quantity allocated during 2001.(2) In view of the amendment to the rules for the import of bananas under tariff quotas, which took effect on 1 July 2001 with the entry into force of Regulation (EC) No 216/2001 and Commission Regulation (EC) No 896/2001 of 7 May 2001 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community(5), as amended by Regulation (EC) No 1613/2001(6), it is not possible to demand that newcomer operators, registered for 2001, apply for and obtain import licences during the first half of the year for the total quantity allocated for that year under Article 9(4) of Regulation (EC) No 2362/98. Consequently, the release of the security lodged by all newcomer operators in support of their application for an annual allocation should be provided for in proportion to the quantity for which they have not submitted applications for import licences during the first half of 2001.(3) It should be recalled that, as regards the quantity for which import licences have been issued during the first two quarters of 2001, the allocation security is released in stages, in proportion to the quantities actually imported, in accordance with the final subparagraph of Article 9(1) of Regulation (EC) No 2362/98.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1Member States shall release the allocation security lodged by the newcomer operators referred to in Article 7 of Regulation (EC) No 2362/98, in accordance with point (b) of the second subparagraph of Article 9(1) of that Regulation, in proportion to the quantity for which applications for import licences were not submitted during the first two quarters of 2001.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 31, 2.2.2001, p. 2.(3) OJ L 293, 31.10.1998, p. 32.(4) OJ L 187, 26.7.2000, p. 27.(5) OJ L 126, 8.5.2001, p. 6.(6) OJ L 214, 8.8.2001, p. 19.